Case 8:20-cv-01079-JSM-AEP Document 1 Filed 05/08/20 Page 1 of 9 PageID 1




                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE MIDDLE DISTRICT OF FLORIDA
                                TAMPA DIVISION


 ANTHONY S. SCHIAVO,                 )
                                     )
       Plaintiff,                    )
                                     )
 v.                                  )                  Civil Case No.:
                                     )
 LEB Solutions LLC d/b/a             )
 ARTISTIC FLOWERS,                   )
                                     )
       Defendant.                    )
 ____________________________________)


          PLAINTIFF’S COMPLAINT AND DEMAND FOR JURY TRIAL

        COMES NOW Plaintiff Anthony S. Schiavo (hereinafter “Plaintiff” or “Schiavo”)

 and files his Complaint against Defendant Artistic Flowers (hereinafter “Defendant” or

 “Artistic Flowers”) and in support states the following:

                               NATURE OF THE CLAIMS

        1.      This is an action for monetary damages, pursuant to Title I of the Americans

 with Disabilities Act of 1990, as amended, 42 U.S.C. §§ 12101 et seq. (hereinafter “ADA”)

 and the Florida Civil Rights Act of 1992, Fla. Stat. §§760.10, et seq. (hereinafter “FCRA”).

        2.      This is an action to redress Defendant’s unlawful employment practices

 against Plaintiff, including Defendant’s unlawful discrimination, harassment, and

 retaliation against Plaintiff because of his disability leading to his unlawful termination.




                                               1
Case 8:20-cv-01079-JSM-AEP Document 1 Filed 05/08/20 Page 2 of 9 PageID 2




                                  JURISDICTION AND VENUE

        3.      This Court has jurisdiction of the claims herein pursuant to 28 U.S.C. §§

 1331 and 1343, as this action involves federal questions regarding deprivation of Plaintiff’s

 civil rights under the ADA.

        4.      This Court has supplemental jurisdiction over Plaintiff’s related claims

 arising under state law and the Florida Civil Rights Act of 1992 pursuant to 28 U.S.C.

 §1367(a).

        5.      Venue is proper in this district pursuant to 28 U.S.C. §1391(b) because a

 substantial part of the events or omissions giving rise to this action, including the unlawful

 employment practices alleged herein occurred in this district.

                                         THE PARTIES

        6.      Plaintiff, Schiavo, is a citizen of the United States, and was at all times

 relevant, a citizen of the State of Florida, residing in Pinellas County, Florida.

        7.      Defendant, Artistic Flowers, is a Florida Limited Liability Company with

 its principal place of business in St. Petersburg, Florida.

        8.      Defendant is a covered employer under the ADA and the FCRA.

                                 PROCEDURAL REQUIREMENTS

        9.      Plaintiff has complied with all statutory prerequisites to filing this action.

        10.     On January 16, 2019 Plaintiff dual-filed a claim with the Florida

 Commission on Human Relations (“FCHR”) and the Equal Employment Opportunity

 Commission (“EEOC”), against Artistic Flowers, satisfying the requirements of 42 U.S.C.

 § 2000e5(b) and (e), based on disability discrimination and retaliation.



                                               2
Case 8:20-cv-01079-JSM-AEP Document 1 Filed 05/08/20 Page 3 of 9 PageID 3




        11.     Plaintiff’s EEOC charge was filed within three hundred days after the

 alleged unlawful employment practices occurred.

        12.     On February 11, 2020, the EEOC issued to Plaintiff a Dismissal and Notice

 of Rights.

        13.     This complaint was filed within ninety days Plaintiff’s receipt of the

 EEOC’s Dismissal and Notice of Rights.

                                   FACTUAL ALLEGATIONS

        14.     Plaintiff worked for Defendant as a Lead Designer.

        15.     Plaintiff is a disabled male.

        16.     At all times relevant to this action, Plaintiff was a qualified individual with

 a disability within the meaning of the ADA. Plaintiff has an actual disability, has a record

 of being disabled, and/or is perceived as being disabled by Defendant.

        17.     Defendant was on notice of Plaintiff’s disability.

        18.     At all times material, Plaintiff was able to perform the essential functions

 of his job with or without accommodations.

        19.     In March 2019 Plaintiff required femoral bypass surgery. Plaintiff requested

 a brief medical leave of absence to have his surgery and recover. Plaintiff provided

 Defendant medical documents in support.

        20.     During Plaintiff’s leave he was in communication with Defendant about his

 medical status and return to work.




                                                3
Case 8:20-cv-01079-JSM-AEP Document 1 Filed 05/08/20 Page 4 of 9 PageID 4




        21.     After two weeks of leave, Plaintiff’s doctors recommended Plaintiff take

 off from work an additional two weeks to continue healing. Plaintiff notified Defendant

 of the same and provided supporting medical documents.

        22.     That same day, due to his disability and without further engaging in the

 interactive process with Plaintiff, Defendant terminated his employment.

        23.     Plaintiff has been damaged by Defendant’s illegal conduct.

        24.     Plaintiff has retained the services of undersigned counsel and has agreed to

 pay said counsel reasonable attorneys’ fees.

                    Count I: Disability Based Discrimination in Violation of the ADA

        25.     Plaintiff re-alleges and adopts, as if fully set forth herein, the allegations

 stated in Paragraphs 1-24 above.

        26.     At all times relevant to this action, Plaintiff was a qualified individual with

 a disability within the meaning of the ADA. Plaintiff has an actual disability, has a record

 of being disabled, and/or is perceived as being disabled by Defendant.

        27.     Plaintiff was able to perform the essential functions of his job at the time of

 his termination.

        28.     Defendant is prohibited under the ADA from discriminating against

 Plaintiff because of his disability with regard to discharge, employee compensation, and

 other terms, conditions, and privileges of employment.

        29.     Defendant violated the ADA by unlawfully terminating and discriminating

 against Plaintiff based on his disability.

        30.     Plaintiff has been damaged by Defendant’s illegal conduct.



                                                4
Case 8:20-cv-01079-JSM-AEP Document 1 Filed 05/08/20 Page 5 of 9 PageID 5




         31.     Defendant’s discriminatory conduct, in violation of the ADA, has caused

 Plaintiff to suffer a loss of pay, benefits, and prestige.

         32.     Defendant’s actions have caused Plaintiff to suffer mental and emotional

 distress, entitling him to compensatory damages.

         33.     Defendant has engaged in discriminatory practices with malice and reckless

 indifference to the Plaintiff’s federally protected rights, thereby entitling him to punitive

 damages.

                       Count II: Failure to Accommodate in Violation of the ADA

         34.     Plaintiff re-alleges and adopts, as if fully set forth herein, the allegations

 stated in Paragraphs 1-24 above.

         35.     At all times relevant to this action, Plaintiff was a qualified individual with

 a disability within the meaning of the ADA. Plaintiff has an actual disability, has a record

 of being disabled, and/or is perceived as being disabled by Defendant.

         36.     Defendant was aware of Plaintiff’s disability.

         37.     Defendant failed to accommodate Plaintiff’s disability.

         38.     Defendant’s discriminatory conduct, in violation of the ADA, has caused

 Plaintiff to suffer a loss of pay, benefits, and prestige.

         39.     Defendant’s actions have caused Plaintiff to suffer mental and emotional

 distress, entitling him to compensatory damages.

         40.     Defendant has engaged in discriminatory practices with malice and reckless

 indifference to the Plaintiff’s federally protected rights, thereby entitling him to punitive

 damages.



                                                 5
Case 8:20-cv-01079-JSM-AEP Document 1 Filed 05/08/20 Page 6 of 9 PageID 6




                           Count III: Retaliation in Violation of the ADA

         41.     Plaintiff re-alleges and adopts, as if fully set forth herein, the allegations

 stated in Paragraphs 1-24 above.

         42.     Defendant intentionally retaliated against Plaintiff for engaging in protected

 activity.

         43.     Defendant’s conduct violates the ADA.

         44.     Defendant’s discriminatory conduct, in violation of the ADA, has caused

 Plaintiff to suffer a loss of pay, benefits, and prestige.

         45.     Defendant’s actions have caused Plaintiff to suffer mental and emotional

 distress, entitling him to compensatory damages.

         46.     Defendant has engaged in discriminatory practices with malice and reckless

 indifference to the Plaintiff’s federally protected rights, thereby entitling him to punitive

 damages.

                  Count IV: Handicap Based Discrimination in Violation of the FCRA

         47.     Plaintiff re-alleges and adopts, as if fully set forth herein, the allegations

 stated in paragraphs 1-24 above.

         48.     Plaintiff was a qualified individual with a handicap under the meaning of

 the FCRA.

         49.     Defendant is prohibited under the FCRA from discriminating against

 Plaintiff because of his handicap with regard to discharge, employee compensation, and

 other terms, conditions, and privileges of employment.




                                                 6
Case 8:20-cv-01079-JSM-AEP Document 1 Filed 05/08/20 Page 7 of 9 PageID 7




        50.     Defendant violated the FCRA by terminating and discriminating against

 Plaintiff based on his handicap.

        51.     Defendant intentionally discriminated against Plaintiff on the basis of his

 handicap.

        52.     As a direct and proximate result of Defendant’s unlawful and discriminatory

 conduct in violation of the FCRA, Plaintiff has suffered lost wages, lost benefits, as well

 as severe mental anguish and emotional distress, including but not limited to depression,

 humiliation, embarrassment, stress and anxiety, loss of self-esteem and self-confidence,

 and emotional pain and suffering, for which Plaintiff is entitled to an award of monetary

 damages and other relief.

        53.     Defendant’s unlawful conduct in violation of the FCRA was outrageous,

 malicious, was intended to injure Plaintiff, and was done with conscious disregard of

 Plaintiff’s civil rights, entitling Plaintiff to an award of exemplary and or punitive damages.

                             Count V: Retaliation in Violation of the FCRA

        54.     Plaintiff re-alleges and adopts, as if fully set forth herein, the allegations

 stated in Paragraphs 1-24 above.

        55.     Plaintiff engaged in protected activity under the FCRA while employed by

 Defendant.

        56.     Defendant engaged in intentional retaliation against Plaintiff for his

 participation in protected activity.

        57.     Defendant’s conduct violated the FCRA.




                                               7
Case 8:20-cv-01079-JSM-AEP Document 1 Filed 05/08/20 Page 8 of 9 PageID 8




        58.     Defendant’s discriminatory conduct, in violation of the FCRA, has caused

 Plaintiff to suffer a loss of pay, benefits, and prestige for which he is entitled to damages.

        59.     Defendant’s actions have caused Plaintiff to suffer mental and emotional

 distress, entitling him to compensatory damages.

        60.     Defendant has engaged in discriminatory practices with malice and reckless

 indifference to Plaintiff’s federally protected rights, thereby entitling him to punitive

 damages.

                                       PRAYER FOR RELIEF

        WHEREFORE, Plaintiff, requests this Honorable Court:

        a) Enter judgment requiring Defendant to pay back wages and back benefits found

 to be due and owing at the time of trial, front-pay, compensatory damages, including

 emotional distress damages, in an amount to be proved at trial, punitive damages, and

 prejudgment interest thereon;

        b) Grant Plaintiff his costs and an award of reasonable attorneys’ fees (including

 expert fees); and

        c) Award any other and further relief as this Court deems just and proper.

                                         JURY DEMAND

                Plaintiff hereby requests a trial by jury on all triable issues herein.



                                                Respectfully Submitted:

                                                /s/ Gary Martoccio
                                                Gary Martoccio
                                                Florida Bar No. 99040
                                                SPIELBERGER LAW GROUP


                                               8
Case 8:20-cv-01079-JSM-AEP Document 1 Filed 05/08/20 Page 9 of 9 PageID 9




                                    4890 W. Kennedy Blvd.
                                    Suite 950
                                    Tampa, FL 33609
                                    Telephone: (800) 965-1570
                                    Facsimile: (866) 580-7499
                                    gary.martoccio@spielbergerlawgroup.com

                                    Attorneys for Plaintiff




                                    9
